

116 HR 5314 IH: Support for Veterans in Effective Apprenticeships Act of 2019
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5314IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Ms. Clark of Massachusetts (for herself, Mr. McKinley, Ms. Slotkin, Mr. Thompson of Pennsylvania, Mr. Cisneros, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo enable registered apprenticeship programs to better serve veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Support for Veterans in Effective Apprenticeships Act of 2019. 2.Improved apprenticeship program coordination between the Department of Labor and the Department of Veterans Affairs (a)DefinitionsIn this Act:
 (1)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (50 Stat. 664; commonly referred to as the National Apprenticeship Act).
 (2)SecretaryThe term Secretary means the Secretary of Labor. (b)Additional registered apprenticeship program requirementsNotwithstanding any other provision of law, for any program applying to become a registered apprenticeship program on or after the date that is 180 days after the date of enactment of this Act, the Secretary shall—
 (1)acquire from the program sponsor a written assurance that the sponsor— (A)is aware of the availability of educational assistance for a veteran or other individual eligible under chapters 30 through 36 of title 38, United States Code, for use in connection with a registered apprenticeship program;
 (B)will make a good faith effort to obtain approval for educational assistance described in subparagraph (A) for, at a minimum, each program location that employs or recruits a veteran or other individual eligible for educational assistance under chapters 30 through 36 of title 38, United States Code; and
 (C)will not deny the application of a qualified candidate who is a veteran or other individual eligible for educational assistance described in subparagraph (A) for the purpose of avoiding making a good faith effort to obtain approval as described in subparagraph (B);
 (2)in accordance with paragraphs (5) and (12) of section 29.5(b) of title 29, Code of Federal Regulations (as in effect on the day before the date of enactment of this Act), require the program sponsor, to the extent practicable, to provide standards that contain provisions to grant advanced standing or credit, and provide increased wages commensurate to such standing or credit, for any veteran or other individual eligible for educational assistance under chapters 30 through 36 of title 38, United States Code, who—
 (A)is enrolled in the registered apprenticeship program; and (B) (i)has a demonstrated competence applicable to the apprenticeship occupation; or
 (ii)has acquired experience, training, or skills through military service that is applicable to the apprenticeship occupation; and
 (3)when the Secretary approves the registered apprenticeship program, provide a copy of the program's certificate of registration to the State approving agency designated under chapter 36 of title 38, United States Code, in the State where the program is located.
				